Citation Nr: 0904434	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a left hip disability 
to include as an undiagnosed illness as a result of Persian 
Gulf War service.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to April 
1987 and from August 1990 to July 1991.  She also served on 
active duty from September 1990 to June 1991 in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a hearing with the Board, and a hearing 
was scheduled in September 2006; however, the veteran did not 
show up for the scheduled hearing.  Therefore, there is no 
Board hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2008).

The issue on the cover page was remanded by the Board in 
December 2007 for additional development, including an 
opportunity for the veteran to submit or identify additional 
evidence and to report for a VA examination.  The veteran was 
provided a VA examination in October 2008.  Substantial 
compliance with the remand instructions having been completed 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Left hip chronic strain is not related to any incident 
during service to include Persian Gulf War service.



CONCLUSION OF LAW

The criteria for service connection for a left hip disability 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
January 2004 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in a January 2008 letter.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record lay statements from the 
veteran, "buddy statements", private medical records, VA 
treatment records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that she has a left hip disability as a 
result of her active military service, to include as an 
undiagnosed illness as a result of Persian Gulf War service.  
She reports that she first injured her hip during a run while 
attending Advanced Individual Training (AIT).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the veteran's reports of hip pain have been 
attributed to a known clinical diagnosis.  Specifically, left 
hip chronic strain was diagnosed at the veteran's October 
2008 VA examination.  As the veteran's symptoms are 
attributed to a known clinical diagnosis service connection 
for an undiagnosed illness is not warranted.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Since the veteran has submitted 
medical evidence showing a current disability, the remaining 
question is whether the disability is related to the 
veteran's service.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that service connection is warranted for a left hip 
disability.  The veteran's service treatment records from her 
first period of service show complaints of hip pain starting 
in the beginning of March 1987 (before her service in the 
Persian Gulf).  She reported no previous trauma.  The hip had 
a full range of motion and X-rays were reportedly negative.  
The diagnosis was left side and thigh muscle strain.  Later 
that month the diagnosis was changed to subjective left hip 
muscular pain.  The veteran was discharged in April 1987 and 
declined a separation examination.  

A medical consultation examination was performed in January 
1988, which revealed a normal musculoskeletal and lower 
extremity evaluation.  A March 1988 physical profile sheet, 
apparently created during reserve service, shows a diagnosis 
of ligamentous strain, left hip.  The veteran's second period 
of active service, from August 1990 to July 1991, is devoid 
of any complaints or treatment for pathology referable to the 
left hip.  The most recent service examination of record, 
from April 1991, shows a normal musculoskeletal and lower 
extremity clinical evaluation.    

Post-service private treatment records show complaints 
related to polyarthritis in 1994 and 1995.  It was thought 
that the veteran had early rheumatoid arthritis or systemic 
lupus erythematosus.  Systemic lupus erythematosus (SLE) was 
diagnosed and migratory arthritis was indicated.  The veteran 
has continued to complain of migrating joint pain.    

The veteran was afforded a VA examination in October 2008.  
The Board finds this examination and corresponding report 
adequate for purposes of this appeal.  The examiner indicated 
that the veteran's claims file was reviewed and has provided 
an opinion with rationale.  Specifically, the examiner notes 
that the veteran states that she has had left hip pain on and 
off since stepping in a hole during a run in AIT.  He also 
notes his findings on examination, including unremarkable X-
rays of the left hip.  The examiner points out that the 
service treatment records show an episode in March 1987 where 
for a period of approximately three weeks the veteran had 
pain and physical therapy.  X-rays were normal at that time.  
Three subsequent service examinations (January 1988, April 
1990, April 1991) did not mention, either by history or 
examination, any problem with the hip.  The examiner also 
noted that VA records showed multiple notes by Rheumatology 
for SLE, but no specific complaints about left hip pain.  
Based on the above, the examiner's impression was that the 
veteran had left hip chronic strain that is less likely than 
yes related to the single episode of left hip pain during 
service.     

The veteran has stated that she had left hip pain during 
service and continues to have hip pain.  The veteran is 
competent to testify about observable symptoms, such as pain.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, as a lay person without the appropriate 
medical training and expertise, she simply is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Essentially, the 
veteran is competent to state that she has had hip pain but 
is not competent to diagnose what is causing the pain or how 
the underlying cause began.  In this case a medical opinion 
was obtained to determine if the veteran's current hip pain 
and any underlying disability were the result of her 
activities during service and the examiner opined that they 
were not.  Regarding etiology of a disability, the Board 
generally affords more probative weight to the opinion of a 
medical professional than to the opinion of a lay person.  
The Board sees no reason to deviate from this position in 
this case.    

The veteran has submitted three "buddy" statements from 
March 2004.  The first statement is from a coworker who had 
known the veteran for approximately two and a half years.  
This statement only discusses the veteran's current symptoms.  
The second statement is from an individual who had known the 
veteran for approximately 20 years.  The writer indicates 
that for the last 10 years the veteran had been taking pain 
medication for her joints and has complained mostly about her 
hip.  Like the first statement, etiology of the pain and the 
veteran's situation during and shortly after service are not 
discussed.  The third statement is from an individual who 
served with the veteran in AIT who writes that the veteran 
injured her hip during AIT and still takes medicine for hip 
pain.  The observations made by the writers of these buddy 
statements, that the veteran had hip pain during service and 
currently reports hip pain, are shown elsewhere in the 
record.  The VA examiner had full knowledge of in-service and 
current complaints of left hip pain yet still opined that the 
veteran's left hip chronic strain is not related to her 
military service.

In sum, the veteran's left hip complaints are due to a 
diagnosed disability, left hip chronic strain, and the 
preponderance of the competent evidence is against a finding 
of chronic left hip strain in service and a nexus between the 
post-service diagnosis of left hip chronic strain and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left hip disability, 
to include as an undiagnosed illness as a result of Persian 
Gulf War service, is denied.   




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


